 
Exhibit 10.1
 
DEBT PURCHASE AGREEMENT
 
 
THIS DEBT PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
the 9th day of June, 2016, by and among TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership, with an address of 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, NV 89169 (“Assignor” or “Lender”), OLD MAIN
CAPITAL, LLC (“Assignee”), and GROWLIFE, INC., a Delaware corporation (the
“Borrower”).
 
W I T N E S S E T H
 
WHEREAS, the Borrower and Lender entered into that certain Securities Purchase
Agreement dated as of April 30, 2015, but made effective as of July 9, 2015 (the
“Original Purchase Agreement”), as supplemented by that certain Securities
Purchase Agreement dated as of April 30, 2015, but made effective as of August
6, 2015 (the “Supplemental Purchase Agreement”), together with Amended and
Restated Securities Purchase Agreement dated as of October 27, 2015 (the
“Restated Purchase Agreement”), as further modified by First Amendment to
Amended and Restated Securities Purchase Agreement dated as of April __, 2016
(the “First Amendment”) (the Original Purchase Agreement, the Supplemental
Purchase Agreement, the Restated Purchase Agreement, as amended by the First
Amendment, together with any other amendments, renewals, substitutions,
supplements, replacements, or modifications from time to time, collectively
referred to as the “Purchase Agreement”); and
 
WHEREAS, pursuant to the Original Purchase Agreement, the Borrower executed and
delivered to Lender that certain Senior Secured, Convertible, Redeemable
Debenture dated as of April 30, 2015, but made effective as of July 9, 2015, in
the original face amount of $700,000.00 (the “Original Debenture”); and
 
WHEREAS, pursuant to the Supplemental Purchase Agreement, the Borrower executed
and delivered to Lender that certain Senior Secured, Convertible, Redeemable
Debenture dated as of April 30, 2015, but made effective as of August 6, 2015,
in the original face amount of $100,000.00 (the “Supplemental Debenture”); and
 
WHEREAS, pursuant to the Restated Purchase Agreement, the Borrower executed and
delivered to Lender that certain Amended, Restated, and Consolidated Senior
Secured, Convertible, Redeemable Debenture dated as of October 16, 2015, but
made effective as of October 27, 2015, in the original face amount of
$1,050,000.00 (the “Restated Debenture”), which Restated Debenture amended,
restated and replaced the Original Debenture in its entirety (the Restated
Debenture and the Supplemental Debenture, collectively referred to as the “First
Debentures”); and
 
 

 
 
WHEREAS, pursuant to the First Amendment, the Borrower executed and delivered to
Lender that certain Second Replacement Debenture A dated as of April 8, 2016, in
the original face amount of $150,000.00 (“Second Replacement Debenture A”), as
well as that certain Second Replacement Debenture B dated as of April 8, 2016,
in the original face amount of $2,609,461.55 (“Second Replacement Debenture B,”
and together with Second Replacement Debenture A, collectively, the “Replacement
Debentures”), which Replacement Debentures replaced the First Debentures in
their entirety; and
 
WHEREAS, Assignee desires to purchase from Lender, and Lender is amenable to
selling and assigning to Assignee, Assignor’s right, title and interest in and
to One Million Four Hundred Thousand ($1,400,000) of the monetary obligations
evidenced by the Replacement Debentures (the “Assigned Debt”), which Assigned
Debt shall be purchased by Assignee in multiple tranches as more specifically
hereinafter set forth; and
 
WHEREAS, on the first “Purchase Tranche Closing” (as hereinafter defined),
subject to the terms of this Agreement, Assignee shall purchase the monetary
obligations evidenced by Second Replacement Debenture A, and thereafter, on or
prior to each subsequent Purchase Tranche Closing, as directed by Lender, the
Borrower agrees to sever, split, divide and apportion the Second Replacement
Debenture B (or any replacement debentures issued in replacement thereof as
hereby contemplated, as applicable) into two separate and distinct replacement
debentures, each in substantially the form as set forth on Exhibit “A” attached
hereto (the “Debenture Form”), one for the amount of the portion of the Assigned
Debt being sold and assigned at such Purchase Tranche Closing (the portion of
the Assigned Debt being sold and assigned at each separate Purchase Tranche
Closing, as applicable, being referred to as the “Applicable Assigned Debt”),
and one for the remaining amount of the overall debt evidenced by the Second
Replacement Debenture B (or any replacement debentures issued in replacement
thereof as hereby contemplated, as applicable). Copies of the Purchase
Agreement, the Original Debenture, the First Debentures, and the Replacement
Debentures are attached hereto as Exhibit “B”;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor, Assignee, and Borrower hereby
covenant and agree as follows:
 
1. Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.
 
2. Agreement to Assign Assigned Debt.
 
(a) Purchase Tranche Closings. Provided there is no default or breach under this
Agreement, and that no event has occurred that, with the passage of time, the
giving of notice, or both, would constitute a default or breach under this
Agreement, and subject to all the terms and provisions of this Agreement, the
Assignor hereby agrees to sell and assign to Assignee, and Assignee hereby
agrees to purchase from Assignor, the Assigned Debt, which Assigned Debt shall
be sold in multiple separate tranches (each of such tranches hereinafter
referred to as a “Purchase Tranche”), each of such separate Purchase Tranches to
be sold and assigned on the respective dates and for the respective amounts set
forth in the schedule attached hereto as Exhibit “C” (each closing of a Purchase
Tranche referred to as a “Purchase Tranche Closing” and the purchase price to be
paid for each Applicable Assigned Debt at each Purchase Tranche Closing, as
shown on such attached schedule, referred to as the “Applicable Purchase
Price”); provided, however, nothing herein shall prevent Assignee from electing
to purchase a greater portion of the Assigned Debt than that set forth in the
attached schedule for any given Purchase Tranche Closing, up to the aggregate
amount of the Assigned Debt, by written notice to Assignor delivered prior to
the applicable Purchase Tranche Closing. So long as this Agreement is still in
effect, and no event has occurred that, with the passage of time, the giving of
notice, or both, would constitute a breach or default by Assignee hereunder,
Assignor agrees that it shall not sell, transfer, or assign any of the
indebtedness represented by the Replacement Debentures to any Person other than
Assignee.
 
(b) Deliveries at Each Purchase Tranche Closing. Subject to the terms of this
Agreement, at each Purchase Tranche Closing: (i) Lender shall execute and
deliver to Assignee, an assignment of the Applicable Assigned Debt being sold
and assigned at such Purchase Tranche Closing, substantially in the form
attached hereto as Exhibit “D” (each, an “Assignment”); (ii) Lender shall
deliver to Assignee the replacement debenture for the Applicable Assigned Debt
being sold and assigned at such Purchase Tranche Closing (subject to receipt of
same by Lender from Borrower as provided in Section 2(c) below); and (iii)
Assignee shall pay to Lender the Applicable Purchase Price for the Applicable
Assigned Debt being sold and assigned at such Purchase Tranche Closing, by wire
transfer of good and cleared U.S. currency to an account designated by Lender.
 
 

 
 
(c) Borrower’s Obligation to Sever Debentures. On or prior to each Purchase
Tranche Closing, and within no later than two (2) business days after request
therefor is made by Lender to Borrower, the Borrower agrees to sever, split,
divide and apportion the Replacement Debentures (or any replacement debentures
issued in replacement thereof as hereby contemplated, as applicable) into two
separate and distinct and newly issued replacement debentures, each
substantially in the Debenture Form. One of such replacement debentures shall be
for a principal amount equal to the Applicable Purchase Price corresponding to
the Applicable Assigned Debt for the applicable Purchase Tranche Closing, and
the other replacement debenture shall be for a principal amount equal to the
remaining amount of the overall debt then existing and evidenced by the
applicable Replacement Debentures (or any replacement debentures issued in
replacement thereof as hereby contemplated, as applicable). In order to clarify
the foregoing, as an example, as part of the first Purchase Tranche Closing
contemplated hereby, Borrower has provided to Lender the Second Replacement
Debenture A for $150,000, which is the Applicable Assigned Debt being sold and
assigned at the first Purchase Tranche Closing, and Second Replacement Debenture
B for Two Million Six Hundred Nine Thousand Four Hundred Sixty-One and 55/100
Dollars ($2,609,461.55) (as of April 8), which is the amount of the overall debt
evidenced by the First Debentures, less the Applicable Assigned Debt being sold
and assigned at the first Purchase Tranche Closing. After the first Purchase
Tranche Closing, Second Replacement Debenture B shall then be severed in the
same manner for the second Purchase Tranche Closing, and this foregoing process
of severing and issuing replacement debentures shall be repeated for each
Purchase Tranche Closing, until the Assigned Debt is sold and assigned in full,
or this Agreement is otherwise earlier terminated in accordance with its terms.
Assignee acknowledges and understands that Lender’s obligation to sell, assign
and deliver each replacement debenture representing the Applicable Assigned Debt
at each Purchase Tranche Closing is subject to and conditioned upon Borrower
executing and delivering such replacement debentures to Lender in accordance
with this Agreement.
 
(d) Remaining Debt. Assignee and Borrower acknowledge that at each Purchase
Tranche Closing, and subject to Lender’s receipt of the Applicable Purchase
Price, only the Applicable Assigned Debt represented by the specific replacement
debenture representing the applicable Purchase Tranche shall be deemed sold and
assigned hereunder, it being acknowledged by Assignee and by Borrower that the
remaining portion of the debt evidenced by the Replacement Debentures (or any
replacement debentures issued in replacement thereof as hereby contemplated, as
applicable) for which the Applicable Purchase Price has not been paid and
received by Lender (the “Remaining Debt”) shall not be sold or assigned thereby
unless and until additional replacement debentures for additional Purchase
Tranches are thereafter sold in accordance with this Agreement and the
Applicable Purchase Price therefor is received by Lender.
 
(e) No Security Rights. Assignee and Borrower each hereby agree and acknowledge
that the sale, transfer and assignment of the Assigned Debt, or any portion
thereof, shall be a sale, transfer and assignment of the monetary obligations
evidenced by such Assigned Debt (or portion thereof) only, and shall not
include, and such sale, transfer and assignment expressly excludes, the
Remaining Debt, as well as excluding any and all security rights, rights to any
collateral, or any other security interests or rights of Assignor of any nature
or kind related to, arising under, or pursuant to, the Purchase Agreement, any
other “Transaction Documents” (as defined in the Purchase Agreement) related
thereto, or any other security agreements, UCC financing statements, or any
other documents or instruments relating to the obligations of the Borrower or
any “Guarantors” (as defined in the Purchase Agreement) to Assignor
(collectively, the “Security Rights”); it being agreed and acknowledged that all
Security Rights shall remain with Assignor, as security for any portion of the
Assigned Debt not assigned at any Purchase Tranche Closing, the Remaining Debt,
or any other obligations of Borrower or any Guarantors to Assignor.
 
 

 
 
3. Conditions to Purchases.
 
(a) Initial Purchase. Simultaneously herewith, Lender and Assignee have entered
into an option agreement (the “Option Agreement”), pursuant to which Assignee
has been given an “Option” (as defined in the Option Agreement) to purchase the
Assigned Debt, provided Assignee exercises the Option in accordance with the
Option Agreement, and further provided that Assignee makes certain option
payments to Lender (the “Option Payments”) as required by the Option Agreement.
In this regard, Assignee’s obligation to purchase the first Purchase Tranche
hereunder shall be conditioned upon Assignee exercising the Option in accordance
with the Option Agreement (“Assignee’s Condition”). In addition, it shall be a
condition precedent to Lender’s obligations to consummate the first Purchase
Tranche that Assignee shall have timely made all Option Payments under the
Option Agreement (“Lender’s Condition”). If Assignee’s Condition is satisfied
and Lender’s Condition is satisfied, on or prior to June 8, 2016, then Assignee
shall close on and fund the first Purchase Tranche on the first Friday following
June 8, 2016. If Assignee’s Condition or Lender’s Condition is not satisfied by
June 8, 2016, then this Agreement shall terminate upon written notice from
either party to the other delivered at any time on or prior to the consummation
of the first Purchase Tranche Closing.
 
(b) Subsequent Purchases. If the first Purchase Tranche Closing is consummated
hereunder, and the Applicable Purchase Price therefor is paid and received by
Lender as contemplated under this Agreement, then Assignee’s obligation to
purchase any additional Purchase Tranches as hereby contemplated is a binding
and continuing obligation of Assignee; provided, however, Assignee shall have
the right to terminate such obligation at any time during the term of this
Agreement upon the occurrence of any of the following events (each a “Trigger
Event”): (i) the Borrower fails to stay current in its filing obligations with
the SEC; (ii) trading of the Borrower’s Common Stock on the “Principal Trading
Market” (as defined in the Purchase Agreement) is stopped or halted for any
reason; (iii) any suspension of electronic trading or settlement services by the
Depository Trust Company (“DTC”) with respect to the Common Stock occurs and is
continuing, or any receipt by the Borrower of any notice from DTC to the effect
that a suspension of electronic trading or settlement services by DTC with
respect to the Common Stock is being imposed or is contemplated (unless, prior
to such suspension, DTC shall have notified the Borrower in writing that DTC has
determined not to impose any such suspension); (iv) the Borrower’s transfer
agent (the “Transfer Agent”) fails to issue to Assignee any shares of the
Borrower’s Common Stock which may be due to Assignee in connection with any
conversion rights exercised by Assignee under any debentures purchased by
Assignee hereunder, or notes or debentures issued in replacement thereof, in
accordance with the irrevocable transfer agent agreement between Transfer Agent
and Assignee; (v) the Borrower fails to maintain its active status with its
State of organization; (vi) Borrower shall default (beyond any applicable notice
and cure periods) in any of their obligations to Assignee under the debentures
purchased by Assignee hereunder, or debentures issued in replacement thereof, or
any other obligations of Borrower to Assignee; (vii) the Borrower fails to
maintain any share reserve required by Assignee; or (viii) the trading market
for the Borrower’s Common Stock has a bid price of less than $0.0001 per share.
Upon the occurrence of a Trigger Event, in the event Assignee desires to
terminate its obligation to purchase Purchase Tranches as hereby contemplated,
Assignee shall deliver to Lender written notice of such termination delivered
within five (5) days of the occurrence of the Trigger Event (which notice shall
include a statement of the Trigger Event that has occurred and reasonable
evidence of the occurrence thereof), whereupon Assignee’s obligation to purchase
any additional Purchase Tranches thereafter shall immediately terminate and be
of no further force or effect.
 
 

 
 
4. Representations and Warranties of Assignor. Assignor makes the following
representations and warranties to Assignee, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:
 
(a) Assignor is the legal and equitable owner of Assignor’s right, title and
interest in and to the Assigned Debt, except for any portion of the Assigned
Debt previously sold and assigned to Assignee pursuant to this Agreement; and
 
(b) Assignor has not sold, transferred, assigned, pledged, hypothecated, or
otherwise encumbered the Assigned Debt, or any portion thereof, except for any
portion of the Assigned Debt previously sold and assigned to Assignee pursuant
to this Agreement; and
 
(c) The Assignor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, partnership or other applicable power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder, and the execution, delivery and performance
by the Assignor of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate, partnership, or similar action on
the part of the Assignor; and
 
(d) Except for the foregoing representations and warranties, this Agreement and
the Assignment is made by Assignor without recourse, representation or warranty
of any nature or kind, express or implied, and Assignor specifically disclaims
any warranty, guaranty or representation, oral or written, past, present or
future with respect to the Assigned Debt, any portion thereof, or any
instruments evidencing same, including, without limitation: (i) the validity,
effectiveness or enforceability of the Assigned Debt, any portion thereof, or
any instruments evidencing same; (ii) the validity, existence, or priority of
any lien or security interest securing the obligations of Borrower or any other
guarantor or obligor evidenced by the Assigned Debt, any portion thereof, or any
instruments evidencing same; (iii) the existence of, or basis for, any claim,
counterclaim, defense or offset relating to the Assigned Debt, any portion
thereof, or any instruments evidencing same; (iv) the financial condition of the
Borrower, or any other guarantor or obligor liable under the Assigned Debt, any
portion thereof, or any instruments evidencing same, or the ability of any such
parties to pay or perform their respective obligations under the Assigned Debt,
any portion thereof, or any instruments evidencing same; (v) the compliance of
the Assigned Debt, any portion thereof, or any instruments evidencing same with
any laws, ordinances or regulations of any governmental agency or other body;
(vi) the value or condition of any collateral securing the obligations under the
Assigned Debt, any portion thereof, or any instruments evidencing same; and
(vii) the future performance of the Borrower or any other guarantor or obligor
liable under the Assigned Debt, any portion thereof, or any instruments
evidencing same. Assignee acknowledges and represents to Assignor that Assignee
has been given the opportunity to undertake its own investigations of the
Borrower, the Assigned Debt, any portion thereof, or any instruments evidencing
same, and having undertaken and performed all such investigations as Assignee
deemed necessary or desirable, Assignee represents, warrants and agrees that it
is relying solely on its own investigation of the Borrower, the Assigned Debt,
any portion thereof, or any instruments evidencing same, and not any information
whatsoever provided or to be provided by Assignor, or any representation or
warranty of Assignor. This Agreement, and each Assignment of the Assigned Debt,
or portion thereof, as provided for herein is made on an “AS IS,” “WHERE IS”
basis, with all faults, and Assignee, by acceptance of this Agreement and each
Assignment, shall be deemed to have agreed and acknowledged that Assignor has
fully performed, discharged and complied with all of Assignor’s obligations,
representations, warranties, covenants and agreements hereunder, that Assignor
is discharged therefrom, and that Assignor shall have no further liability with
respect thereto, except only for those express warranties contained in this
Agreement, and Assignee, by such acceptance, expressly acknowledges that
ASSIGNOR MAKES NO WARRANTY OR REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, RELATING TO THE ASSIGNED DEBT, ANY PORTION THEREOF, OR ANY
INSTRUMENTS EVIDENCING SAME, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.
 
 

 
 
5. Representations and Warranties of Assignee. Assignee makes the following
representations and warranties to Assignor, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:
 
(a) The Assignee is a legally recognized entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate, partnership or other applicable power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Assignee of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of the Assignee.
 
(b) This Agreement, when executed and delivered by the Assignee, will constitute
a valid and legally binding obligation of the Assignee, enforceable against the
Assignee in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors' rights
generally; or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(c) The Assignee: (i) either alone or together with its representatives, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of this investment and make an informed
decision to so invest, and has so evaluated the risks and merits of such
investment; (ii) has the ability to bear the economic risks of this investment
and can afford a complete loss of such investment; (iii) understands the terms
of and risks associated with the acquisition of the Assigned Debt, or any
portion thereof, or any instruments evidencing same, including, without
limitation, a lack of liquidity, price transparency or pricing availability and
risks associated with the industry in which the Borrower operates; (iv) has had
the opportunity to review the Borrower, its business, its financial condition,
its prospects, the Purchase Agreement, other Transaction documents, the Assigned
Debt, any portion thereof, or any instruments evidencing same, all as the
Assignee has determined to be necessary in connection with this Agreement and
the assignments contemplated hereby.
 
(d) The Assignee understands that: (i) the Assigned Debt, any portion thereof,
or any instruments evidencing same, have not been registered under the
Securities Act of 1933 (the “Securities Act”) or the securities laws of any
state; (ii) the Assigned Debt, any portion thereof, or any instruments
evidencing same, and any securities issuable upon conversion of the Assigned
Debt, or any portion thereof, is and will be “restricted securities” as said
term is defined in Rule 144 of the Rules and Regulations promulgated under the
Securities Act (“Rule 144”); (iii) the Assigned Debt, any portion thereof, or
any instruments evidencing same, may not be sold, pledged or otherwise
transferred unless a registration statement for such transaction is effective
under the Securities Act and any applicable state securities laws, or unless an
exemption from such registration is available with respect to such transaction;
and (iv) the Assigned Debt, any portion thereof, or any instruments evidencing
same, will restrictive legends as to the foregoing in customary form.
 
(e) The Assignee is not accepting this Agreement or any Assignment as a result
of any advertisement, article, notice or other communication regarding the
Assigned Debt, any portion thereof, or any instruments evidencing same published
in any newspaper, magazine, internet or social media, broadcast over television
or radio, presented at any seminary, or under any other media generally
circulated or available to the public or any other general solicitation or
general advertisement.
 
 

 
 
(f) Neither the execution and delivery of this Agreement, or any Assignment, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Assignee is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Assignee is a party. The
Assignee has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with this
Agreement and the assignment of the Assigned Debt, any portion thereof, or any
instruments evidencing same as contemplated hereby.
 
(g) There is no action, suit, proceeding, judgment, claim or investigation
pending, or to the knowledge of the Assignee, threatened, against the Assignee
which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby.
 
(h) No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other Person is required for the
valid authorization, execution, delivery and performance by the Assignee of this
Agreement and the consummation of the transactions contemplated hereby.
 
(i) The Assignee hereby acknowledges that the Assigned Debt, any portion
thereof, or any instruments evidencing same, may only be disposed of in
compliance with state and federal securities laws. The Assignee further
acknowledges that in connection with any transfer of the Assigned Debt, any
portion thereof, or any instruments evidencing same subsequent to the date
hereof and other than pursuant to an effective registration statement, or an
applicable exemption to such registration requirements, the Borrower and/or the
Borrower’s transfer agent may require an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Borrower
and/or the Borrower’s transfer agent, as applicable.
 
6. Borrower Acknowledgments. Borrower hereby represents and warrants that the
obligations evidenced by the Replacement Debentures, including, without
limitation, all obligations for the Assigned Debt and the Remaining Debt, are
valid and enforceable obligations of the Borrower subject to no defenses,
setoffs, counterclaims, cross-actions or equities in favor of the Borrower, and
to the extent the Borrower has any defenses, setoffs, counterclaims,
cross-actions or equities against Assignor and/or against the enforceability of
any such obligations, the Borrower acknowledges and agrees that same are hereby
fully and unconditionally waived by the Borrower. The Borrower further
acknowledges its obligations under Section 2(c) above, and agrees to timely and
promptly deliver replacement debentures to Lender as required by this Agreement.
The Borrower further acknowledges that the Assigned Debt may only represent a
portion of the obligations due or owing under the Replacement Debentures, and
that the Assigned Debt is only being assigned hereunder in Purchase Tranches as
contemplated above. In that regard, the Borrower further acknowledges that the
Remaining Debt, and any portion of the Assigned Debt for which the Applicable
Purchase Price therefor has not been received by Lender, are and remain valid
and enforceable obligations of the Borrower. Borrower agrees and acknowledges
that it is and shall remain liable to pay the Remaining Debt, and any portion of
the Assigned Debt for which the Applicable Purchase Price therefor has not been
received by Lender, as same becomes due in accordance with the terms of the
Purchase Agreement and the Replacement Debentures, or any replacement debentures
issued in replacement thereof as hereby contemplated, and nothing contained
herein shall be deemed or construed any waiver or to otherwise excuse
performance by Borrower under its obligations to Lender. In addition, Borrower
acknowledges that the First Amendment contemplates the sale of the “Outstanding
Claims” (as defined in the First Amendment) to Assignee; provided, however,
Borrower agrees and understands that Lender may, from time to time, elect to
sell such Outstanding Claims, or portions thereof, to Assignee, or any other
Person from time to time as Lender shall elect, and such Assignee or other
Person shall be deemed a “Purchaser” under the First Amendment and the “Exchange
Agreements” (as defined in the First Amendment), shall mean such agreements
related to the sale of Outstanding Claims to Assignee or any such other Person,
as the case may be from time to time.
 
 

 
 
7. RELEASE. AS A MATERIAL INDUCEMENT FOR LENDER TO AGREE TO ENTER INTO THIS
AGREEMENT, BORROWER HEREBY RELEASES LENDER, TOGETHER WITH ALL OF ITS PARTNERS
AND AFFILIATES, AND THE OFFICERS, MEMBERS, DIRECTORS, PARTNERS, EMPLOYEES,
AGENTS AND ATTORNEYS OF EACH OF THE FOREGOING, FROM ALL CLAIMS, CAUSES OF ACTION
AND LIABILITIES OF ANY NATURE OR KIND IN ANY WAY RELATING, DIRECTLY OR
INDIRECTLY, TO THE ASSIGNED DEBT, ANY COLLATERAL SECURING ANY OBLIGATIONS
THEREUNDER, THIS AGREEMENT, OR ANY OTHER DEBTS OR OBLIGATIONS IN ANY WAY
RELATING TO THE PURCHASE AGREEMENT, TO THE EXTENT ARISING ON OR PRIOR TO THE
DATE HEREOF, INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING FROM OR
RELATING TO NEGOTIATIONS, DEMANDS, REQUESTS OR EXERCISE OF REMEDIES IN
CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, ANY OTHER DEBTS OR
OBLIGATIONS IN ANY WAY RELATING TO THE PURCHASE AGREEMENT, AND ANY AND ALL FEES
OR CHARGES COLLECTED IN CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, OR
ANY OTHER DEBTS OR OBLIGATIONS IN ANY WAY RELATING TO THE PURCHASE AGREEMENT.
MOREOVER UPON DELIVERY OF EACH ASSIGNMENT HEREUNDER, THE FOREGOING RELEASE SHALL
BE DEEMED AUTOMATICALLY RE-MADE AND EFFECTIVE FOR ALL CLAIMS, CAUSES OF ACTION
AND LIABILITIES OF ANY NATURE OR KIND COVERED HEREBY TO THE EXTENT ARISING ON OR
PRIOR TO THE DATE OF SUCH ASSIGNMENT.
 
8. Default and Termination.
 
(a) Breach By Assignor. In the event Assignor shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignor’s receipt of written notice of such breach from Assignee, which
notice shall specify the breach with specificity, then Assignee’s sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignor, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignee shall not have any other
remedies, at law or in equity, for any breach by Assignor not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided.
 
(b) Breach By Assignee. In the event Assignee shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignee’s receipt of written notice of such breach from Assignor, which
notice shall specify the breach with specificity, then Assignor’s sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignee, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignor shall not have any other
remedies, at law or in equity, for any breach by Assignee not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided.
 
 

 
 
(c) Breach by Borrower. Any breach by Borrower under this Agreement shall be
deemed an event of default by Borrower under the Purchase Agreement, and any
such breach may be enforced by Assignor through any remedies available to
Assignor, at law or in equity, or under the Purchase Agreement. Borrower shall
have no rights to enforce this Agreement as against Assignor or Assignee, nor
shall any breach or default by Assignor or Assignee hereunder in any way
abrogate, limit, or otherwise affect Borrower’s obligations under the Purchase
Agreement and related Transaction Documents.
 
9. No Waiver. The parties recognize and acknowledge that by entering into this
Agreement, the Lender is not waiving any rights or remedies it may have under
the Purchase Agreement or any of the Transaction Documents, or any defaults or
Events of Default arising thereunder. In addition, notwithstanding anything
contained in this Agreement to the contrary, the Lender shall have the right, at
any time, to accept payments (whether in full or partial payments) of the then
outstanding Remaining Debt, or any portion of the Assigned Debt not assigned at
any Purchase Tranche Closing, whether such payments are made by the Borrower,
any other Person purchasing all or any portion of the then outstanding Remaining
Debt, or any portion of the Assigned Debt not assigned at any Purchase Tranche
Closing, or any other Person, and in such event, Lender shall have the absolute
right to terminate this Agreement, without liability to Assignee or any other
Person, with respect to any portion of the Assigned Debt not yet sold and
assigned to Assignee as of such date.
 
10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws governing the Replacement Debentures.
 
11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
12. Headings. The headings of the paragraphs of this Agreement have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement or used in any manner in the
interpretation of this Agreement.
 
13. Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “Person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.
 
14. Partial Invalidity. Each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of such provision to any person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.
 
15. Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
16. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such further agreements, certificates, instruments, and documents, as the other
party may reasonably request, in order to carry out the intent and purposes of
this Agreement and the consummation of the transactions contemplated hereby.
 
 

 
 
17. Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the date when this Agreement becomes fully executed by all parties hereto.
 
[Signatures on the following page]
 
 

 
 
IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above lust written,
 
ASSIGNOR
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
By:           TCA Global Credit Fund GP, Ltd.
Its:            General Partner
 
By:           /s/ Robert Press
  Robert Press, Director
 
Date; June 8, 2016
 
ASSIGNEE
 
OLD MAIN CAPITAL, LLC
 
By: /s/ Adam Long
Name: Adam Long
Title: President
 
Date; June 8, 2016
 
 

 
 
IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.
 
Borrower:
 
GROWLIFE, INC., A DELAWARE CORPORATION
 
 
By: /s/ Marco Hegyi
Name: Marco Hegyi
Title: President
 
 

 
 
EXHIBIT “A”
 
FORM DEBENTURE
 
 
 
 
 
 
 

 
 
EXHIBIT “B”
 
EXISTING DEBENTURES
 
 
 
 
 
 
 
 
 
 
 
 

 
 
EXHIBIT “C”
 
PURCHASE TRANCHES
 
 
Purchase Tranche Number
 
 
Applicable Purchase Price
 
 
Applicable Assigned Debt
 
Date for Purchase Tranche Closing
    1 
  $75,000 
  $150,000 
Per Section 3(a) of this Agreement
    2 
  $75,000 
  $150,000 
The first Friday after thirty (30) days after prior Purchase Tranche Closing
All additional Purchase Tranches until Assignee has purchased the entire amount
of the Assigned Debt

  $150,000 
  $150,000 
The first Friday after thirty (30) days after prior Purchase Tranche Closing

 
 

 
 
EXHIBIT “D”
 
FORM OF ASSIGNMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
